Citation Nr: 0122232	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  94-36 000A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES


1.  Entitlement to an increased evaluation for degenerative 
disc disease at L4-5, rated 10 percent disabling prior to 
February 11, 1999.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease at L4-5, currently rated 20 percent disabling.  

3.  Entitlement to an increased rating for a right elbow 
disorder, rated 20 percent from February 11, 1999 to July 25, 
2000.  

4.  Entitlement to an increased evaluation for a right elbow 
disorder, rated 10 percent disabling before February 11, 1999 
and after July 25, 2000, to include restoration of a 20 
percent rating.  

5.  Entitlement to an increased evaluation for corneal 
erosion syndrome, currently rated 20 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to June 
1977 and from August 1983 to March 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions which granted service 
connection for right elbow and low back conditions with 10 
percent evaluations and for an eye condition with a 20 
percent evaluation.  In September 1994, the veteran filed a 
timely notice of disagreement with the RO decisions and 
perfected the current appeal.  In an April 1999 decision, the 
evaluations for the veteran's low back condition and right 
elbow condition were increased to 20 percent disabling.  In 
an August 2000 decision, the evaluation for the right elbow 
condition was decreased to 10 percent disabling.  The veteran 
continues to appeal for higher evaluations for the above 
mentioned service-connected conditions.  

The issues before the Board are taken to include whether 
there is any basis for "staged" ratings at any pertinent 
time, to include whether current increases are in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The claim for entitlement to a higher evaluation for an eye 
condition requires additional development, and will be 
addressed in the Remand section that follows the Order 
section below.  


FINDINGS OF FACT

1.  Prior to February 11, 1999, the veteran's low back 
disability was manifested by mild disability due to 
degenerative disc disease and moderate limitation of low back 
motion, but no more.  

2.  Since February 11, 1999, the veteran's low back disorder 
is manifested by no more than moderate disability due to 
degenerative disc disease and overall low back motion cannot 
be reasonably characterized as more than moderate in degree.  

3.  During the period from February 11, 1999 and July 25, 
2000, the veteran's right elbow disorder was manifested by 
complaints of occasional pain and weakness with slightly 
limited flexion.  

4.  During the period prior to February 11, 1999 and after 
July 25, 2000, the veteran's right elbow disorder is 
manifested by subjective complaints of pain; he has minimal 
limitation of motion and no functional impairment of the 
right elbow.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
more, prior to February 11, 1999 for a low back disability 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-475 
§ 4, 114 Stat. 2096-2099 (2000) (codified as amended at 
38 U.S.C. § 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 
45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293.  

2.  The criteria for an evaluation in excess of 20 percent 
since February 11, 1999 for a low back disorder have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§ 5100 et. seq. (West Supp. 2001)); 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293.  

3.  The criteria for an evaluation in excess of 20 percent 
for a right elbow disorder between February 11, 1999 and July 
25, 2000 have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. 
Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) (codified as 
amended at 38 U.S.C. § 5100 et. seq. (West Sup. 2001)); 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. 
§4.71a, Codes 5206, 5207, 5208, 5213 (2000).  

4.  The criteria for an evaluation in excess of 10 percent 
for a right elbow disorder prior to February 11, 1999 and 
since July 25, 2000 have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); Veterans Claims Assistance Act of 
2000, Pub. Law, No. 106-475 § 4, 114 Stat. 2096-2099 (2000) 
(codified as amended at 38 U.S.C. § 5100 et. seq. West Supp. 
2001)); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. §4.71a, Codes 5206, 5207, 5208, 5213 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from October 1968 to June 
1977 and from August 1983 to March 1994.  

A review of his service medical records reflects that the 
veteran underwent multiple surgeries for a corneal erosion 
condition and chronic lateral epicondylitis of the right 
elbow.  Radial nerve compression, right was also shown.  
Several records also note treatment for a low back condition.  
Service personnel records reveal permanent physical profiles 
for bilateral recurrent corneal erosion syndrome, spinal 
stenosis and right elbow arthritis.  A February 1993 medical 
evaluation board report notes diagnoses of right lateral 
epicondylitis recalcitrant to surgical treatment; recurrent 
corneal erosion syndrome, both eyes, and mechanical low back 
pain, with objective neurological deficit.  

On VA examination in September 1977, the veteran complained 
of intermittent low back pain, without radiation.  The 
diagnostic assessment was chronic ligamentous low back 
strain, postural.  X-ray studies of the lumbar spine 
reflected minimal lumbar scoliosis and slight narrowing at 
L4/5.  

On VA examination in May 1994, the veteran related that he 
suffered a fracture of the right elbow during active duty and 
eventually underwent surgery.  He stated that the diagnosis 
was epicondylitis.  The veteran reported intermittent back 
pain following an injury during service.  He denied any 
radicular symptoms.  On physical examination, the veteran had 
normal range of motion of the right elbow in all directions.  
Strength and sensation of the right forearm was within normal 
limits.  The diagnoses included residuals of an elbow 
fracture with epicondylitis and mild degenerative disc 
disease at L4/5.  

On VA joints examination in October 1996, it was noted that 
the veteran was left hand dominant.  The veteran indicated 
that his right elbow symptoms included aching pain and 
stiffness, aggravated by cold weather.  He reported 
occasional weakness in the right forearm and numbness 
affection the fingertips of the right hand.  On physical 
examination, the veteran had full extension of the right arm 
and lacked 15 degrees of flexion at the end stage.  Mild 
tenderness over the lateral epicondyle was noted.  Forearm 
pronation and supination was to 90 degrees.  No atrophy was 
shown.  His motor function was well preserved.  Examination 
of the low back revealed flexion of 90 degrees, lateral 
bending of 15 degrees bilaterally, and extension of 5 
degrees.  No motor deficit, visible atrophy or sensory 
deficits were shown.  Straight leg raising test was 70 
degrees on the left and 60 degrees on right.  The diagnostic 
impression was spinal disc condition and limited flexion of 
the right elbow.  The examiner commented that evaluation of 
the low back demonstrated no neurological deficit and no 
indication of radiculitis.  The right elbow functioned 
normally except for limited flexion and tenderness in the 
area of the lateral epicondyle.  

A July 1998 private medical record notes that the veteran was 
seen with complaints of intermittent low back pain that was 
worse with increased driving.  Some radiation around the side 
of the back was noted.  No bony tenderness or paraspinal 
muscle spasm was shown on objective examination.  Range of 
motion testing was normal with some pain on right side 
bending.  Straight leg raising test was negative, 
bilaterally.  The veteran had normal strength and sensation 
in his legs.  The diagnostic assessment was low back pain, 
most consistent in the L2-3 region.  

On VA examination in February 1999, the veteran complained of 
occasional pain in the right elbow with weakness and 
instability.  He indicated that he had flare-ups of pain two 
or three times per week, lasting most of the day.  It was 
noted that the veteran was left-handed; however, flare-ups of 
right elbow pain caused serious problems with employment.  He 
related that he had constant, incapacitating pain in the low 
back.  Flare-ups were precipitated by cold weather, sudden 
movements, bending, and lifting.  Range of motion testing of 
the right elbow revealed flexion from 0 to 120 degrees with 
tightness in the ulnar aspect of the elbow at 120 degrees but 
no pain.  Forearm supination was from 0 to 80 degrees and 
forearm pronation from 0 to 75 degrees without pain.  
Palpation of the elbow elicited tenderness over the ulnar 
nerve area in the lateral epicondyle which caused pain and 
numbness to shoot down to the right wrist and fourth and 
fifth fingers of the hand.  Examination of the lumbar spine 
showed straight leg raising to 80 degrees on the right with 
pain occurring at 70 degrees.  Straight leg raising test on 
the left was to 70 degrees with pain.  Forward flexion was to 
100 degrees with some pain and extension was to 30 degrees 
without discomfort.  Lateral bending was to 30 degrees, 
bilaterally with no pain.  No tenderness to palpation of the 
spine was noted.  The diagnoses included right forearm 
limited flexion with ulnar nerve impingement and lumbar disc 
disease.  

On July 2000 VA examination, the veteran complained of pain 
in the area of the right medial epicondyle with weakness in 
the right arm during flare-ups.  He denied any numbness or 
tingling below the right elbow and said that the sensation in 
his right hand had returned to normal.  The veteran 
complained of intermittent low back pain with radiation to 
the hip and occasionally to the thigh.  No weakness or 
stiffness was reported.  He took ibuprofen for his pain 
symptoms.  On physical examination, it was noted that range 
of motion of the right elbow was from 0 to 135 degrees 
without pain.  The lateral epicondyle was not sensitive or 
tender.  The medial right epicondyle was minimally sensitive.  
No motor deficit involving the right arm was noted.  Forearm 
rotation was 90 degrees in each direction.  The radial pulse 
was normal and well maintained.  Sensory evaluation revealed 
minimal change in sensation involving only the right smallest 
finger and not the ring finger.  Physical examination of the 
low back reflected that the iliac crests were level.  
Sensation in the lower extremities was normal.  Flexion was 
90 degrees without pain.  Lateral bending was 20 degrees 
bilaterally without pain.  Rotation was 15 degrees and 
extension was 10 degrees without pain. Heel and toe walking 
was normal.  No motor deficit or visible atrophy was shown.  
Straight leg raising was 45 degrees with onset of back pain.  
Right elbow X-ray studies were within normal limits without 
any evidence of an old fracture.  Lumbar spine X-ray studies 
revealed minimal degenerative changes.  The diagnostic 
impressions included status post fracture, right elbow, well 
healed with minimal limitation of flexion; mild spinal disc 
condition, L4-5, without radiculitis, and status post ulnar 
nerve residuals with minimal sensory dysesthesia affecting 
the fifth digit.  The examiner commented that there was no 
neurological deficit or indication of radiculitis of the low 
back.  It was noted that the right elbow functioned normally 
with barely perceptible limitation of flexion.  The examiner 
related that the veteran had mild recurrent medial 
epicondylitis on the right, which was not related to the old 
elbow fracture or the ulnar nerve problem of the past.  The 
examiner opined that numbness in the fingertips may be 
related to the veteran's history of diabetes mellitus.  

In an addendum to the July 2000 VA examination report, the 
examiner stated that, although the veteran has repeatedly 
claimed that he suffered a fracture of the right elbow, no 
documentation supporting such could be found.  It was noted 
that as a result of surgery for lateral epicondylitis, the 
veteran suffered entrapment of the radial nerve.  The 
examiner indicated that the only residual of the 
epicondylectomy performed during service was a minimal 
decrease in elbow flexion.  It was noted that only medial 
epicondylitis was present and not lateral epicondylitis.  



II.  Analysis

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and it does not appear that additional 
examination is indicated.  As such, the Board will proceed to 
the merits of the case, except for the issue in the Remand 
section.  There have been statements and supplemental 
statements of the case, rating actions, and other 
communications.  Examinations have been conducted and as to 
the issues herein considered, there is no evidence that needs 
to be obtained.  No change in the outcome would be possible 
with additional development, notice, or examination.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2000).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  

Because this appeal is from the initial ratings assigned to 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration. Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where an increased rating is at issue, the present level of 
the disability is the primary concern).  

A.  Low Back Disorder

Under Diagnostic Code 5293, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
for persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293 (2000).  

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine may be assigned 
a 20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R.§ 4.71a, Code 5292 
(2000).  

Historically, the RO originally granted service connection 
for chronic low back strain with a noncompensable evaluation 
by rating decision dated in January 1977.  As noted above, 
the veteran reentered active duty from August 1983 to March 
1994.  Service connection for mild degenerative disc disease 
at L4-5, with a 10 percent rating was granted in an August 
1994 RO decision.  The veteran expressed dissatisfaction with 
the 10 percent evaluation and initiated the present appeal.  
In an April 1999 RO decision, the evaluation for the 
veteran's low back disorder was increased to 20 percent 
disabling, effective February 11, 1999.  The veteran contends 
that his low back disorder warrants an even higher 
evaluation.  

With regard to the period prior to February 11, 1999, 
evidence of record, including the May 1994 VA examination 
shows only mild degenerative disc disease with no radicular 
symptoms.  The veteran complained of intermittent back pain.  
An October 1996 VA examination also noted no neurological 
deficit or indication of radiculitis.  In this regard, the 
Board notes that evidence of more than mild intervertebral 
disc syndrome has not been shown and thus, an evaluation in 
excess of 10 percent for the period prior to February 11, 
1999 is not warranted under Diagnostic Code 5293.  

However, during the October 7, 1996 VA examination range of 
motion testing revealed forward flexion to 90 degrees, 
extension to 5 degrees and lateral bending to 15 degrees.  
Such results suggest limitation of motion of the lumbar spine 
ranging from slight to moderate.  Taking into consideration 
the veteran's limitation of motion and the effects of pain on 
use or during flare-ups, the Board finds that the disability 
picture more nearly approximated moderate limitation of 
motion of the lumbar spine, from October 7, 1996 to February 
11, 1999, supporting a 20 percent rating under Code 5292.  38 
C.F.R. §§ 4.7, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Severe limitation of motion of the low back as 
required for an even higher 40 percent evaluation has not 
been shown by the evidence of record.  

Since February 11, 1999, recent records show no evidence of 
more than moderate intervertebral disc syndrome with 
recurring attacks or moderate limitation of motion.  In this 
regard, it is noted that recent X-ray studies reflected only 
mild degenerative changes and no neurological deficit or 
indication of radiculitis was shown on VA examination.  The 
clinical evidence of record does not demonstrate back spasms 
or neurological disability consistent with severe disability 
due to intervertebral disc syndrome so as to warrant a 40 
percent rating under Code 5293.  In the absence of findings 
compatible with more than moderate intervertebral disc 
syndrome, an evaluation higher than 20 percent is not 
warranted since February 11, 1999.  Accordingly, there are no 
findings that would be consistent with assignment of a rating 
higher than 20 percent under Diagnostic Code 5293 since 
February 11, 1999.  

Moreover, the 1999 VA examination report and clinical records 
indicate that the veteran had only slight limitation of 
motion.  There was no objective evidence of pain on motion 
demonstrated on VA examination in July 2000.  There was no 
opinion or other evidence offered that these ranges 
approximate more than moderate limitation of motion.  As 
severe limitation of motion of the lumbar spine is not shown, 
there is no basis for an increased evaluation of 40 percent 
under Code 5292 since February 11, 1999.  As the veteran's 
disability evaluation is based on limitation of motion of the 
lumbar spine, a separate compensable rating for arthritis 
under DC 5003-5010 is not warranted.  

B.  Right Elbow Disorder

Historically, service connection for residuals of a right 
elbow fracture with epicondylitis was established by rating 
decision dated in August 1994 with a 10 percent evaluation.  
The veteran expressed dissatisfaction with the 10 percent 
evaluation and initiated the present appeal.  In an April 
1999 decision, the RO increased the evaluation for the right 
elbow disorder (then characterized as residuals of a right 
elbow fracture with epicondylitis and ulnar nerve 
impingement) to 20 percent disabling.  In an August 2000 
decision, the RO decreased the evaluation for his right elbow 
disorder (now characterized as status post epicondylectomy, 
lateral, right elbow and radial nerve decompression, non-
dominant) to 10 percent disabling.  

As noted above, this case involves an appeal from an initial 
evaluation and thus, staged ratings may be assigned.  Such 
staged ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  

The veteran is left hand dominant.  The RO has rated 
veteran's service connected right elbow disability under 
Diagnostic Code 5206 based on limitation of motion, and 
assigned a 10 percent rating.  A 10 percent rating is 
warranted for limitation of flexion of the forearm of the 
minor extremity to 100 degrees.  A 20 percent rating is 
warranted for limitation of flexion of the forearm of the 
minor extremity to 90 degrees.  A 30 percent evaluation 
requires that flexion be limited to 55 degrees.  A 40 percent 
evaluation requires that flexion be limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5206.  

A 10 percent rating is warranted for limitation of extension 
of the forearm of the minor extremity to 45 degrees.  A 10 
percent rating is also warranted for limitation of extension 
of the forearm of the minor extremity to 60 degrees.  A 20 
percent rating is warranted for limitation of extension of 
the forearm of the minor extremity to 75 degrees.  Extension 
of the minor forearm limited to 100 degrees warrants a 30 
percent evaluation and extension of the minor forearm limited 
to 110 degrees warrants a 40 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  

Flexion limited to 100 degrees and extension limited to 45 
degrees warrants a 20 percent evaluation for either forearm.  
38 C.F.R. § 4.71a, Diagnostic Code 5208.  

Standard forearm pronation is from 0 degrees to 80 degrees, 
and standard supination is from 0 degrees to 85 degrees.  38 
C.F.R. § 4.71, Plate I.  Limitation of pronation which is 
lost beyond the last quarter of arc, the hand does not 
approach full pronation, warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Code 5213.  A maximum rating of 10 percent is 
warranted when there is limitation of supination to 30 
degrees or less.  Id.  

As noted above, the veteran's service medical records contain 
no record of a fracture of the right elbow.  As the VA 
examiner pointed out, the veteran underwent several surgeries 
for lateral epicondylitis.  With regard to the period prior 
to February 11, 1999, the evidence at that time showed 
entirely normal range of motion of the right elbow during the 
May 1994 VA examination.  During the October 1996 VA 
examination, full extension and slight limitation of flexion 
of the right elbow was shown.  Thus, the objective medical 
evidence on file does not support a rating in excess of 10 
percent prior to February 11, 1999 under Diagnostic Codes 
5206, 5207, 5208, or 5213.  

As noted previously, in an April 1999 decision, the RO 
increased the evaluation for the right elbow disorder to 20 
percent disabling, effective February 11, 1999.  The results 
from the February 1999 VA examination essentially reflected 
complaints of occasional pain, weakness and instability of 
the right elbow.  Slight limitation of flexion of the right 
elbow with tenderness of the ulnar area was noted.  During 
the VA examination conducted on July 25, 2000, the veteran 
demonstrated full range of motion of the right elbow without 
pain.  Minimal sensitivity of the medial epicondyle was 
noted.  Following the results of the July 25, 2000 VA 
examination, the RO decreased the evaluation for the 
veteran's right elbow disability to 10 percent disabling.  
With consideration of the pertinent clinical evidence, the 
Board has determined that a rating in excess of 20 percent 
from February 11, 1999 to July 25, 2000 is not warranted 
under Diagnostic Codes 5206, 5207, 5208, or 5213.  Moreover, 
inasmuch as the medical evidence since July 25, 2000 reveals 
that veteran's right elbow was clinically described as nearly 
functionally normal with no fracture residual abnormality, it 
is the Board's opinion that the veteran's right elbow 
disability does not currently warrant an evaluation in excess 
of 10 percent.  In this regard, the Board also notes that a 
restoration of a 20 percent evaluation for the veteran's 
right elbow disability is not warranted by the objective 
medical evidence presented.  

The veteran's right elbow disability also includes radial 
nerve decompression.  Under Diagnostic Code 8514, a 20 
percent evaluation may be assigned for mild or moderate 
incomplete paralysis of the musculospiral nerve (radial 
nerve) of the minor upper extremity.  A 40 percent evaluation 
requires severe incomplete paralysis.  

However, since no functional impairment attributable to the 
minimal sensory dysthesia affecting the fifth digit has been 
clinically shown, a higher evaluation would not be warranted 
during any time period in this case.  38 C.F.R. §§ 4.10 and 
4.40.  Likewise, since any sensory deficit over the right 
fifth digit has been clinically described as minimal, not 
mild, and no functional or industrial impairment resulting 
from such disability has been shown, a higher evaluation 
would not be warranted under 38 C.F.R. §  4.124a.  


ORDER

Entitlement to an increased rating of 20 percent for 
degenerative disc disease at L4-5, effective October 7, 1996 
is granted subject to the law and regulations governing the 
award of monetary benefits.  

Entitlement to a rating in excess of 20 percent for 
degenerative disc disease at L4-5 since February 11, 1999 is 
denied.  

Entitlement to a rating in excess of 20 percent for a right 
elbow disorder from February 11, 1999 to July 25, 2000 is 
denied.  

Entitlement to a rating in excess of 10 percent for a right 
elbow disorder prior to February 11, 1999 and after July 25, 
2000 is denied.  Restoration of a 20 percent rating is 
denied.  


REMAND

The veteran contends that a rating in excess of 20 percent is 
warranted for his service-connected eye condition, most 
recently diagnosed as recurrent corneal erosion.  The file 
shows that there is a further VA duty to assist the veteran 
in developing the facts pertinent to his claim as described 
below.  38 C.F.R. §§ 3.103, 3.159 (2000).  

An unhealed injury of an eye, in chronic form is to be rated 
from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent may be assigned during active pathology.  38 
C.F.R. § 4.84a; Diagnostic Code 6009.  

As noted, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), among other things, redefined the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  In part, due to this change 
in the law, a remand is indicated in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107); see also 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326) (the final regulations are also for 
application).

The VA must make "reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Veterans Claims Assistance Act of 2000.  This 
duty to assist includes securing all VA records to which 
reference has been made, as well as conducting a thorough and 
contemporaneous examination of the veteran.  See Wilkinson v. 
Brown, 8 Vet. App. 263, 268 (1995).  In this case, the most 
recent VA examination concerning the veteran's eye disorder 
was conducted in September 1996.  Given the length of time 
since the last VA compensation examination, and the veteran's 
contentions that the condition has worsened, the Board 
believes that a current examination is in order.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions: 

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any health care providers 
(private, VA, or military) who have 
provided him with treatment for his 
service-connected eye condition, not 
already associated with the claims file.  
After securing the necessary releases, 
the RO should make all reasonable efforts 
to obtain medical records identified by 
the veteran.  

To the extent that the attempt to obtain 
records is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.  

2.  The veteran should be afforded a VA 
ophthalmologic examination in order to 
determine the severity of his bilateral 
corneal erosion syndrome.  The claims 
file should be made available to and 
reviewed by the examiner.  All necessary 
tests should be performed, including 
visual acuity testing and visual field 
testing.  The examiner is requested to 
comment on all current manifestations of 
the veteran's bilateral corneal erosion 
syndrome.  It is essential that the 
examiner interpret all graphical 
representations of visual field testing 
or other testing as appropriate, and that 
the results of such testing be reported 
in terms of rating schedule criteria.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and applicable 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further pertinent guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

Thereafter, the RO should readjudicate the remaining claim on 
appeal.  If the benefit sought remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The matter should then be returned to the Board for further 
appellate review, if in order.  No action is required of the 
veteran until he is notified.  The Board intimates no opinion 
as to the ultimate outcome in this case by the action taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

